Citation Nr: 1533488	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for essential hypertension with history of renal artery transplant.

2.  Entitlement to service connection for headaches as secondary to essential hypertension with history of renal artery transplant.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran was a member of the Ohio Army National Guard from April 1978 to October 1978, when he enlisted in the West Virginia Army National Guard.  His service included a period of active duty for training (ACDUTRA) from November 1978 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO, in pertinent part, declined to reopen a previously denied claim of entitlement to service connection for essential hypertension with history of renal artery transplant, and denied entitlement to service connection for headaches as secondary thereto.

In May 2012, the Veteran testified at a personal hearing before a Decision Review Officer at the RO.  In February 2015, the Veteran testified at a Board hearing via video-conference before the undersigned Veterans Law Judge.  Transcripts of both hearings have been prepared and associated with the record on appeal.

Although the Veteran's claim of entitlement to service connection for essential hypertension with history of renal artery transplant has been previously and finally denied-most recently in August 2002-additional, relevant service department records have since been received.  As such, the matter must be reconsidered de novo, as reflected in the recharacterization of the issue, set forth on the title page.  See 38 C.F.R. § 3.156(c) (2014).

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant is seeking benefits based on a period of ACDUTRA from November 1978 to August 1980.  In the September 2010 rating decision, the RO established service connection and a compensable rating for scars of the left medial thigh and midline abdomen as residuals of a left renal artery bypass he underwent in March 1979, during that period of ACDUTRA.  As such, he qualifies as a "Veteran" for purposes of the adjudicating the claims on appeal.  See 38 U.S.C.A. § 101(2), (24)(B) (West 2014).

The Veteran underwent an enlistment examination in April 1978, prior to entering onto the period of ACDUTRA here in question.  At the time of the April 1978 examination, his blood pressure was found to be 152/88.  Hypertension was not diagnosed or otherwise "noted" at that time.  Indeed, both his vascular and genito-urinary systems were noted to be normal.  As such, he is entitled to the presumption of soundness.  See 38 U.S.C.A. §§ 1111, 1137 (West 2014).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (providing that the term "hypertension" means that diastolic blood pressure is predominantly 90 or greater, and that "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90).

In August 2010, the Veteran was examined for purposes of obtaining a medical opinion with respect to the onset and etiology of the Veteran's disability.  The examiner opined, in effect, that the Veteran had renovascular (rather than essential) hypertension that clearly and unmistakable pre-existed service (in that in was genetic in nature, and present at birth) and was not aggravated thereby.

However, it appears that the record before the August 2010 examiner may not have been complete.  Specifically, the Veteran testified during a hearing in 1982 that he had been examined by an "SSI doctor" around November 1981, in connection with an application for Supplemental Security Income (SSI).  He also testified at a May 2012 hearing that he had received relevant treatment at "Hough-Norwood" in Cleveland, Ohio.  Presently, there are no reports of record from either of these sources.  Because such evidence, if obtained, could bear on the outcome of the Veteran's claims, efforts should be made to procure it.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

Records of the Veteran's VA treatment were last procured for association with the record on appeal on May 13, 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that the issues on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Thereafter, if as a result of the foregoing development, additional evidence is received that bears on the etiology of the disabilities here at issue, the AOJ should make arrangements to have the VA examiner who previously evaluated the Veteran in August 2010 review the expanded record and offer a supplemental report regarding the extent, if any, the additional evidence impacts his prior opinions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a release for relevant records of treatment from "Hough-Norwood" in Cleveland, Ohio, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Ask the Social Security Administration to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSI, to include any medical records considered, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.  If no such records are available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since May 13, 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

4.  If, as a result of the foregoing development, additional evidence is received that bears on the etiology of the disabilities here at issue, make arrangements to have the VA examiner who previously evaluated the Veteran in August 2010 review the expanded record.

After reviewing the expanded record, the examiner should prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on his prior opinion as to whether it is clear and unmistakable (i.e., obvious, manifest, and undebatable) that the Veteran's renovascular hypertension existed prior to entry in service and, if so, whether it is also clear and unmistakable that the condition did not increase in severity during service beyond the natural progress of the condition.

If the August 2010 examiner is no longer employed by VA, or is otherwise unable to provide the opinions requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

